Bloodworth, J.
1. When read in connection with the charge as given and applied to the facts of this case, the court did not err in charging as complained of.
2. The ground of the motion for new trial that the judge in Ms charge “did not give the jury any measure of damages under said contract, and did not charge the jury on the question of the amount plaintiff would be entitled to recover under the contract,” is without merit. *727Instructions. given by the judge covered substantially the issue raised, and were sufficiently clear. If a fuller charge was desired by the defendant, he should have made a proper and timely written request therefor. Moreover, this assignment of error is “too genera], vague, and indefinite to be considered.” Odum v. Rutledge, 16 Ga. App. 350 (3) (85 S. E. 361).
Decided May 13, 1919.
Action on contract; from Wilkes superior court—Judge Walker. October 17, 1918.
W. A. Slaton, for plaintiff in error. F. H. Colley, contra.
3. This being a suit on contract for $360, for commissions only for securing a loan as provided in said contract, the court' did not err in failing to instruct the jury in reference to another contemporaneous contract, which provided that the borrower should “pay all expenses exceeding $360.”
’4. There was evidence to support the verdict, and, no error of' law appearing, the judgment is

Affirmed.


Broyles, P. J., concurs. Stephens, J., disqualified.